Dismissed and Memorandum Opinion filed August 28, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00331-CV

           JEANNE BOWSER AND ALBERT SMITH, Appellants
                                         V.

         SANDRA BERGQUIST AND ROBERT PONDER, Appellees

                On Appeal from the County Court at Law No. 1
                          Galveston County, Texas
                     Trial Court Cause No. CV-0071627

               MEMORANDUM                          OPINION
      According to information provided to this court, on April 14, 2014,
appellants filed a notice of appeal from a judgment signed April 3, 2014, in a de
novo appeal from justice court in an eviction suit. On April 21, 2014, the trial court
denied appellants’ claim of indigence and ordered them to post a $50,000 bond to
suspend enforcement of the judgment. See Tex. Prop. Code § 24.007(a) (providing
“a judgment of a county court in an eviction suit may not under any circumstances
be stayed pending appeal unless, within 10 days of the signing of the judgment, the
appellant files a supersedeas bond in an amount set by the county court”). On May
5, 2014, the trial court determined appellants had not posted the required bond and
signed an order granting possession of the property to appellees.

      To date, our records show that appellants have neither established indigence
nor paid the $195.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also Order Regarding Fees Charged in Civil Cases in
the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013) (listing
fees in court of appeals); Tex. Gov’t Code ' 51.207 (same).

      In addition, no clerk’s record has been filed. The clerk responsible for
preparing the record in this appeal informed the court appellants did not make
arrangements to pay for the record. An appeal is subject to dismissal for want of
prosecution when the clerk’s record has not been filed due to appellant’s failure to
pay for its preparation. See Tex. R. App. P. 37.3(b).

      On August 5, 2014, this court ordered appellant to pay the appellate filing
fee and provide proof of payment for preparation of the clerk’s record on or before
August 20, 2014, or the appeal would be dismissed. See Tex. R. App. P. 37.3(b)
(permitting dismissal where appellants have not paid for preparation of the clerk’s
record); Tex. R. App. P. 42.3(c) (allowing involuntary dismissal when appellants
have failed to comply with a court order). Appellants have not paid the appellate
filing fee, provided this court with proof of payment for preparation of the record,
or filed any other response to this court’s order.

      Accordingly, the appeal is ordered dismissed.

                                   PER CURIAM


Panel consists of Justices McCally, Brown, and Wise.
                                           2